PELHAM, J. —
The appellant, as president of the Montgomery Bank & Trust Company, a banking institution under the laws of the state, was tried and convicted in the recorder’s court of the city of Montgomery for the violation of an ordinance of said city imposing *468a license tax of $350.00 on said institution, based on its capital, surplus and undivided profits. An appeal was prosecuted from the recorder’s judgment to the city court of Montgomery, and on trial had there the defendant was convicted, and brings this appeal.
The case was tried on an agreed statement of facts, and the sole contention is with respect to the validity of the ordinance on which the defendant was tried and convicted. The ordinance in question levies a higher license tax, based on the capital stock, surplus and undivided profits on state banking institutions than is authorized by section 6 of an act of the Legislature approved March 2, 1911, entitled “An Act to create a banking department of the State of Alabama and through this department to regulate, examine and supervise banks and banking, and to punish certain prohibited acts relating thereto.” — Acts 1911, p-. 50 et seq.
The question of the constitutionality of section 6 of this act creating a banking department was by the judges of this court certified to-the Supreme Court under section 1 of an act approved April 18th, 1911 (Acts 1911, p. 449), for determination by that court. It is held by the Supreme Court on the certification of this question (Lovejoy v. Montgomery, Ala. Sup. Ct., present term, MS.) that section 6 of the act under consideration (Acts 1911, pp. 54, 55, 56) is violative of section 45 of the Constitution of the State of Alabama.
This section (6) being unconstitutional and void, and the ordinance and conviction under it being attacked alone upon the ground of the restrictions placed upon the municipality by that section of the act creating a banking department of the State, it follows that the judgment of the trial court will be affirmed.
Affirmed.